Citation Nr: 0822876	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-43 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied service connection claim for chest pain, 
to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran (appellant) and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1979 to July 
1992, including service in the Southwest Asia Theater of 
operations.  Decorations and awards include a Southwest Asia 
Service Medal with two (2) Service Stars and a Kuwait 
Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen a previously denied service connection claim for chest 
pain.

In May 2005 the veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is included in the record and has been reviewed.

The Board notes that the veteran also appealed a denied 
service connection claim for muscle cramping, left lower 
extremity.  Review of the record shows that this claim was 
granted in October 2005.  Because the veteran was awarded a 
complete grant of the benefit sought with respect to that 
matter, it is not currently on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993)

Herein, the Board finds that new and material evidence has 
been submitted to reopen the veteran's service connection 
claim for chest pain, to include as due to an undiagnosed 
illness.  The reopened service connection claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied a 
service connection claim for chest pain, to include as due to 
an undiagnosed illness; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.  

2.  In June 2002 correspondence, the veteran requested that 
his previously denied claim for service connection for chest 
pain be reopened.

3.  Evidence compiled after the December 1999 rating 
decision, including private medical records and the veteran's 
testimony during a June 2005 RO hearing, raises a reasonable 
possibility of substantiating the service connection claim 
for chest pain, to include as due to an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  A December 1999 rating decision denying service 
connection claim for chest pain, to include as due to an 
undiagnosed illness, is final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999, 2007).

2.  New and material evidence sufficient to reopen a 
previously denied service connection claim for chest pain, to 
include as due to an undiagnosed illness, has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for a chest pain, 
the Board concludes that the VCAA does not preclude the Board 
from adjudicating this portion of the veteran's claim.  This 
is so because the Board is taking action favorable to the 
veteran by reopening his service connection claim for chest 
pain.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a December 1999 rating decision, the RO denied service 
connection for chest pain, to include as due to an 
undiagnosed illness.  The veteran did not file a timely 
appeal and that decision became final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999, 2007).

In June 2002, the veteran requested that his claim for chest 
pain be reopened.  In a June 2003 rating decision, the RO 
declined to reopen the veteran's service connection claim for 
chest pain, to include as due to an undiagnosed illness, on 
the grounds of no new and material evidence.  The veteran has 
appealed.

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.  New 
evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the December 1999 denial of service connection 
for chest pain, the claims folder consisted of service 
medical records, VA medical evidence, and private medical 
evidence.  A private treatment record dated in April 1998 
shows that the veteran's chest pain appeared to be of 
esophageal origin.  The RO denied the service connection 
claim on the basis that there was no objective evidence of a 
chronic undiagnosed illness involving chest pain.

Evidence received since the December 1999 rating decision 
includes additional VA and private medical evidence, a 
hearing transcript, and the veteran's contentions.  The newly 
submitted private medical records dating from October 2001 
show continued complaints of chest pain and the results of 
diagnostic tests to determine the etiology thereof.  
According to his notice of disagreement, and a May 2005 RO 
hearing transcript, the veteran suggested a relationship 
between his elevated creatinine phosphokinase (CPK) levels of 
unknown origin and his current chest pain.  Given the newly 
submitted medical evidence suggesting chronic complaints of 
chest pain of unknown etiology, and presuming the newly-
received statements and hearing testimony credible for the 
purposes of reopening the claim, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  The newly received evidence raises a 
reasonable possibility of establishing the claim.  Id.  New 
and material evidence having been found, the veteran's claim 
for service connection for chest pain, to include as due to 
an undiagnosed illness, must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's service connection claim for chest 
pain, to include as due to an undiagnosed illness, is 
granted; to that extent only, the appeal is granted.


REMAND

Having determined that the veteran's service connection claim 
for chest pain, to include as due to an undiagnosed illness, 
is reopened, the Board finds that further development is 
necessary prior to analyzing the claims on the merits.

As noted, the veteran maintains that he developed chest pain 
as a consequence of an undiagnosed illness incurred during 
service in Southwest Asia.  His personnel records confirm 
that he served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See generally, 38 C.F.R. 
§ 3.317.  

The veteran is diagnosed with elevated CPK levels of unknown 
origin with complaints of muscle cramping of the left lower 
extremity.  He is currently service- connected for muscle 
cramping, secondary to an undiagnosed illness.  Here, the 
veteran asserts that his chest pain is also related to the 
elevated CPK levels of unknown origin.  

The record contains no evidence of any complaints of or 
treatment for chest pain during active military service.  
Post-service private medical records dating from October 2001 
show evidence of non-pleuritic, non-anginal, sternal chest 
pain with some associated dyspnea since 1998.  An April 1998 
private treatment note reflects that the veteran's "chest 
pain appears to be of esophageal origin."  However, 
subsequent medical evidence of record does not attribute the 
veteran's chest pain complaints to a known clinical 
diagnosis.  As noted, the veteran's primary contention is 
that his current chest pain is related to elevated CPK levels 
of unknown etiology.  On remand, the Board finds that a VA 
examination should be conducted to determine whether the 
veteran's chest pain is related to a clinically known 
diagnosis, or to an undiagnosed illness.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & supp. 2007) ; 38 C.F.R. § 3.159(c)(4) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the etiology 
of his chest pain.   The veteran's claims 
folder must be reviewed in conjunction 
with the examination.  A complete 
rationale should be provided for any 
proffered opinions.

The examiner should provide an opinion as 
to whether the veteran's chest pain is 
related to a known clinical diagnosis, or 
whether the chest pain is more likely a 
manifestation of an undiagnosed illness.  
In doing so, the examiner should reconcile 
any findings or opinions with the April 
1998 private record suggesting a 
relationship between the veteran's chest 
pain and an esophageal disability, and the 
medical evidence showing elevated CPK 
levels of unknown origin.  

The examiner should specifically note 
whether there is a 50 percent probability 
or greater that the veteran's elevated CPK 
levels are the likely cause of any current 
chest pain complaints.  The veteran is 
service-connected for muscle cramping, 
secondary to elevated CPK levels of 
unknown origin.

If the chest pain is attributable to a 
known clinical diagnosis, the examiner 
should also provide an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
disability manifested by chest pain is 
related to service.  

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
chest pain, to include as due to an 
undiagnosed illness, taking into account 
any newly obtained VA examination reports 
and etiology opinions. All applicable laws 
and regulations should be considered. If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


